BETHUNE, J.
This is an action for damages for a malicious prosecution alleged by appellants to have been instituted by appellees against Nellie A. Sullivan, one of appellants, and the wife of appellant Patrick Sullivan. The amended complaint states: “That at Solomonville, in said county, on or about the 30th day of January, 1895, defendants made, presented, subscribed, and swore to [said corporation did so by its agents] before W. J. Parks, justice of the peace of said county, a criminal complaint in writing against plaintiff Nellie A. Sullivan, in which complaint defendants falsely, maliciously, and without any reason or cause accused her of having committed a felony.” That a warrant for the arrest of said Nellie A. Sullivan was issued by said justice, upon which she was arrested by the sheriff of said county, and carried before said justice, by whom she was arraigned and examined upon said charges, and was promptly and fully discharged of and from said charge and accusations by said justice. “That said accusation, complaint, and each and every allegation thereof were and are false, malicious, and without probable cause.” The complaint was demurred to on the ground that it does not state facts sufficient to constitute a *192cause of action, and for duplicity and multifariousness in that it attempts to join a cause of action for malicious prosecution and an action for slander, and libel. The demurrer was sustained by the court below, and judgment given for defendants.
We think the complaint contains all of the essential elements of a complaint in an action for malicious prosecution, and. does not join any other cause of action therewith, and that the lower court erred in sustaining the demurrer. The judgment is reversed, and the cause remanded.
Baker, C. J., concurs.